Title: Thomas Jefferson to John B. Magruder, 15 January 1812
From: Jefferson, Thomas
To: Magruder, John B.


          
                  Sir 
                   
                     Monticello 
                     Jan. 15. 12
          
		   
		   
		   
		  We have had made for you several months ago a parcel of nails, to wit,
          
            
              150. ℔ 
               VIIIs
              @
              1/–
              
                        £7–10
            
            
              140.
              Xs
              @
              11½d
              6–14–2
            
            
              
              
              
              
              14–4–2
            
          
          yesterday a person called in your name on the subject of the nails, but he talked of another balance of £29. some shilling which he claimed and seemed very importunate to have something decisive done on it: I told him no such balance existed, that except the article of plank which John Perry had undertaken to replace to you and the balance of £14–4–2 which these nails were to pay, every thing between you & me had been settled and paid; but as he seemed totally uninformed of our accounts, I found it useless to say more than
			 that I would write to you. you know Sir that no article of any account between you & me has ever been disputed except those between 1803. Nov. 14. and 1804. June. 12. has ever been disputed. a paiment of 146.34 D = £43–18 Dec. 16. 1805. cleared every thing to that date, except the articles abovementioned which you charged at £46–3–9. & I allowed at only £27–8–5 making a difference of £18–16–8. as to this we made a particular arrangement to be fulfilled by John Perry which therefore is unconnected with our subsequent accounts. you had rendered me your subsequent acct from 1805. Aug. 3. to 1807. Sep. 29, which being mislaid you  were so kind as to send me another. both of these I have now before me. the debets amount to £43–7–6¾. the first gave me credit for nails to Oct. 1. 1808. £14–1–7½. the second gave the same credit and added a subsequent one to 1810. Nov. 6. of £15–1–10 making together £29–3–5½ & leaving a balance in your favor of £14–4–1¼ this you desired to recieve in some spikes, & the rest equally divided between 8s & 10s. not having any spike rods, nor having recieved any since I had the balance made up in 8s & 10s which have been waiting for you ever since. a part of these the young man took away yesterday, & the rest will be delivered when called for. this, you know Sir, is an exact statement of
			 every thing between us, and that the claim of any balance of 29.£ by the young man is totally void of foundation. I shall be very glad to have the rest of the nails taken away & that we should mutually sign a discharge, in order that no puzzle may
			 arise hereafter about matters which you & I know to be settled. I am uninformed whether John Perry has replaced the plank and recieved from you the money I had paid for it; but I when I formerly enquired of him he assured me you should have it on demand according to what had been settled between yourselves. 
		   Accept the assurance of my respect.
          
            Th:
            Jefferson
        